Citation Nr: 1455699	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 2002 to December 2002 and from September 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for residuals of a right knee injury.  The Veteran filed a timely Substantive Appeal (VA Form 9) in October 2012.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, there is a separate electronic (Virtual VA) record associated with this claim.  The Virtual VA record contains the hearing transcript, as well as medical records from VA Puget Sound Health Care System.  The remaining documents contained in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that she suffered a right knee injury during basic training in 2002 that has resulted in secondary right hip, foot, and ankle conditions.  The Veteran also contends that she has had ongoing treatment for her right knee injury.  The Veteran's August 2002 to December 2002 service treatment records during basic training do not show that the Veteran incurred, was diagnosed with, or received treatment for a right knee injury.  September 2005 to February 2006 service treatment records provided by the Veteran show treatment for a right knee injury.  The only evidence of subsequent treatment is found in a September 2009 VA record that shows the Veteran complained of and sought treatment for chronic right knee, ankle, and hip pain.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA was unable to locate most of the Veteran's September 2005 to February 2006 service treatment records.  The copy of those records provided by the Veteran is incomplete, at least in part, because it does not include the physical examination for discharge.  Accordingly, the Board finds that, upon remand, attempts should be made to obtain the Veteran's complete service treatment record.

At her March 2014 Board hearing, the Veteran testified that in about October 2002 she went to AIT school at Fort Jackson.  During her first week of school, the Veteran stated she went to sick call and had her knee evaluated.  The Veteran testified further than an x-ray of her knee was performed and she was put on profile for a couple of weeks for running.  The Board acknowledges that the RO requested the Veteran's medical records from Moncrief Army Community Hospital and was informed that the hospital did not have any records for the Veteran.  However, in light of the information provided by the Veteran at hearing, additional requests are to be made on remand for sick call records, x-rays reports, or records of the Veteran being placed on profile while she was at Fort Jackson in about October 2002. 

The Veteran's records were requested from the Washington National Guard; however, there is no evidence of record that a response was received from the Washington National Guard.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2014).  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Id.  The record does not reflect that a follow-up request was made to the Washington National Guard for the Veteran's records.  Accordingly, on remand another request for records is to be made to the Washington National Guard.  In addition, the Veteran is to be asked to identify all National Guard units to which she has been attached, and to provide information concerning where records for those units might be maintained.

A June 2013 VA medical record shows that the Veteran reported that she had knee surgery in her late 20s, which would be prior to the Veteran's active duty service.  On remand, documents and information are to be requested from the Veteran so that it can be determined on which knee the Veteran had surgery.

The evidence of record provides only incomplete information about the Veteran's knee pain and/or injury.  VA's duty to assist requires it to provide a medical examination and/or opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the veteran has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the need for a medical examination and/or opinion in this case, the Board notes that the record does contain competent medical evidence of symptoms of disability that were present during the Veteran's service, and that those symptoms may be associated with the Veteran's service.  As such, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  Because neither has of yet been obtained, further development is required.

In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Although the Veteran was previously requested to execute authorizations that would allow VA to obtain medical records from the University of California San Francisco Medical Center and Kaiser Permanente on the Veteran's behalf and the Veteran did not respond to that request, the Veteran is to be requested again to identify all private medical treatment she has received for her right knee and be requested to execute authorizations to release medical records to VA relating to that treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran again provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated her right knee.  After the Veteran has signed the appropriate releases, any relevant records not currently of record should be obtained and associated with the claims file.

2.  Request that the Veteran provide any documents she has relating to her previous knee surgery and the names, addresses, and approximate dates of treatment of all medical care providers relating to that knee condition and surgery, if not already disclosed in response to the above paragraph.  After the Veteran has signed the appropriate releases, any relevant records not currently of record should be obtained and associated with the claims file.

3.  Request that the Veteran identify all National Guard units to which she has been attached and provide addresses or other contact information concerning where the Veteran's records for those units might be maintained.  Thereafter, the Veteran's National Guard records that may pertain to the Veteran's claims (such as medical records, any line of duty determinations that may have been made because of any injury, and verification of all periods of service) should be requested and associated with the claims file.

4.  Attempt to obtain the Veteran's complete service treatment records, including any sick call records or 
x-rays reports pertaining to the Veteran or records of the Veteran being placed on profile in about October 2002 while at Fort Jackson.

5.  After the foregoing development is complete, schedule the Veteran for a VA examination by an examiner with appropriate expertise to evaluate the Veteran's right knee, hip, foot, and ankle.  The claims folder and this Remand must be made available to and reviewed by the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All appropriate tests and studies should be accomplished, including x-rays of both knees if necessary to determine which knee has had surgery, and all clinical findings should be reported in detail.
 
The examiner is requested to provide the following opinions:

(a)  On which of the Veteran's knee was surgery previously performed?

(b)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran currently has residuals of a right knee injury?  

(c)  If the Veteran currently has a right knee injury, does clear and unmistakable evidence show that the disability preexisted the Veteran's entry into active service?  If yes, does clear and unmistakable evidence show that the preexisting disability did not undergo a permanent worsening beyond normal progression during the Veteran's active service?    

(d)  If the Veteran currently has a right knee injury and the answer to either question in subparagraph (c) above is no (the disability is not found to be preexisting or the preexisting disability did not undergo a permanent worsening beyond normal progression during active service), is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee injury had its onset during service or was otherwise caused by any incident that occurred during service?

(e)  If the Veteran's right knee injury is found to have its onset during service or to be caused by any incident that occurred during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee injury is the cause of any currently diagnosed right hip condition?

(f)  If the Veteran's right knee injury is found to have its onset during service or to be caused by any incident that occurred during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee injury is the cause of any currently diagnosed right foot condition?
         
(g)  If the Veteran's right knee injury is found to have its onset during service or to be caused by any incident that occurred during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee injury is the cause of any currently diagnosed right ankle condition?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

6.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




